DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 and 19 are objected to because of the following informalities:  
In claim 2, line 3, the first instance of “a surface” should be differentiated from the second instance of “a surface”. For example, line 3 could read, --the touch screen at a first surface of the touchscreen different than a second surface of the touchscreen-- to overcome the stated objection.  
In claim 19, line 4, the first instance of “a surface” should be differentiated from the second instance of “a surface”. For example, line 4 could read, --the touch screen at a first surface of the touchscreen different than a second surface of the touchscreen-- to overcome the stated objection.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schweizer (DE Publication No. 102012213322, as cited in IDS).
Regarding claim 1, Schweizer discloses touchscreen cover assembly (comprised of sterile cover 8 and holding device 10) configured to create a sterile interface between a touchscreen (control panel 4) and a user (see page 1, paragraph 2), the touchscreen cover assembly (comprised of 8 and 10) comprising: 
a sterile frame (holding device 10 being comprised of first support frame and second support frame 16) including a forward frame surface (Figure 2, front surface of 16, opposite touch screen 6) and a rearward frame surface (Figure 2, rear surface of 16, adjacent 6) opposite the forward frame surface (front surface of 10), the sterile frame (10) defining an interior opening (Figure 1, opening defined by support frame 16 of 10 corresponding to touch screen 6), wherein the sterile frame (10) is configured to be secured to the touchscreen (control panel 4) such that the rearward frame surface (16 of 10 adjacent 6) faces the touchscreen (4) and the interior opening (opening defined by 16 of 10) is aligned with a user interface (touch screen 6) of the touchscreen (4); and 
a sterile cover member (sterile cover 8) including a forward cover portion (Figures 1-2, portion of 8 covering 6 of 4) and a rearward cover portion (Figures 1-2, portion of 8 covering housing 14/18 of 4), wherein the sterile cover member (8) is configured to be secured to the touchscreen (4) by the sterile frame (8 secured to 4 through engagement between 12 and 16) such that the forward cover portion (8 covering 6) is positioned between the interior opening (opening defined by 16) and the user interface (6) of the touchscreen (4) and the rearward cover portion (portion of 8 covering housing 14/18 of 4) is positioned over a housing (housings 14/18 of 4 not including 6) of the touchscreen (4).
Regarding claim 2, Schweizer discloses the assembly of claim 1, and further discloses wherein the sterile cover member (8) is configured to be secured to the touchscreen (6) by the sterile frame (10) such that the rearward cover portion (portion of 8 covering housing 14/18 of 4) is positioned over the housing (14/18 not including 6) of the touchscreen (4) at a surface (outer surface of 14/18 not including 6 of 4) of the touchscreen (4) different than a surface (top surface of 6) of the touchscreen (4) having the user interface (6).
Regarding claim 3, Schweizer discloses the assembly of claim 1, and further discloses wherein the forward cover portion (portion of 8 covering 6) includes a continuous cover segment (8 being a continuous film sheet), and wherein the rearward cover  portion (portion of 8 covering housing 14/18 of 4) includes cover segments (Figure 2, end segments of 8 on opposite sides of 4) defining a cover opening (between opposite sides of 8) therebetween, and wherein the sterile cover member (8) is configured to be secured to the touchscreen (4) by the sterile frame (10) such that the cover segments (opposite ends of 8) are positioned over the housing (14/18 of 4 not including 6) of the touchscreen (4) and the cover opening (between end segments of 8) is opposite the user interface (6) of the touchscreen (4).
Regarding claim 7, Schweizer discloses the assembly of claim 1, wherein the forward cover portion (portion of 8 covering 6) and the rearward cover portion (portion of 8 covering housing 14/18 of 4) are integrated to form a single piece sterile cover member (Figures 1-2, 8 being a single sterile cover film).
Regarding claim 14, Schweizer discloses the assembly of claim 1, further comprising: a first magnetic attachment member (second holding frame 16) at the sterile frame (10), wherein the first magnetic attachment member (16) is configured to magnetically attach to a second magnetic attachment member (first holding frame 12) at the touchscreen (4) to attach the sterile frame (10) to the touchscreen (4) (see bottom of page 3 and top of page 4).
Claims 15-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson (US Publication No. 2019/0094914).
Regarding claim 15, Wilson discloses the touchscreen cover assembly (Figure 4-5, shield 10a, including sacrificial layers 14a-n) configured to create a sterile interface (Paragraphs [0040] and [0048], layer of 14 removed to expose a clean, uncontaminated layer) between a touchscreen (Figure 1, touch sensitive screen 12) and a user (see Paragraph [0040]), the touchscreen cover assembly (10a, including 14a-n) comprising: 
a first sterile cover member (Figures 4-5, comprised of transparent layer 20a and sacrificial layer 14a) having a first cover member rear surface (20a adjacent 18) and a first cover member forward surface (14a adjacent 14b) opposite the first cover member rear surface (20 adjacent 18), the first cover member rear surface (20a adjacent 18) including a first adhesive (adhesive coating 26a) that is configured to removably adhere the first sterile cover member (20a/14a) to the touchscreen (12); and 
a second sterile cover member (Figures 4-5, sacrificial layer 14b) having a second cover member rear surface (14b adjacent 14a) and a second cover member forward surface (14b adjacent 14c) opposite the second cover member rear surface (14b adjacent 14a), the second cover member rear surface (14b adjacent 14a) including a second adhesive (Paragraph [0048], 14a-n including peelable adhesive between layers) removably adhering the second sterile cover member (14b) to the first cover member forward surface (14a adjacent 14b), wherein the first adhesive (26a) and the second adhesive (adhesive between 14a and 14b) are configured to allow the second sterile cover member (14b) to be removed from the first sterile cover member (20a/14b) while adhering the first sterile cover member (20a/14a) to the touchscreen (12) (Paragraphs [0055]-[0057], layers of 14 having different peel values that allow for the top layers to be peeled while leaving bottom layers intact).
Regarding claim 16, Wilson discloses the assembly of claim 15, and further discloses wherein the first sterile cover member (20a/14a) includes a first tab (Figure 9, tab 56 of 14a) extending out from the first sterile cover member (20a/14a) at a first region (see Figure 9) of the assembly, and wherein the second sterile cover member (14b) includes a second tab (tab 56 of 14b) extending out from the second sterile cover member (14b) at a second region (see Figure 9) of the assembly spaced apart from the first region (Paragraph [0057] and Figure 9, tabs 56 of layers 14a-n being staggered).
Regarding claim 20, Wilson discloses the assembly of claim 15, further comprising: a third sterile cover member (sacrificial cover 14c) having a third cover member rear surface (14c adjacent 14b) and a third cover member forward surface (14c adjacent 14d) opposite the third cover member rear surface (14c adjacent 14b), the third cover member rear surface (14c adjacent 14b) including a third adhesive (Paragraph [0048], 14a-n including peelable adhesive between layers) removably adhering the third sterile cover member (14c) to the second cover member forward surface (14b adjacent 14c), wherein the first adhesive (26a), the second adhesive (between 14a and 14b), and the third adhesive (between 14b and 14c) are configured to allow the third sterile cover member (14c) to be removed from the second sterile cover member (14b) while adhering the second sterile cover member (14b) to the first sterile cover member (20a/14a) and the first sterile cover member (20a/14a) to the touchscreen (12) (Paragraphs [0055]-[0057], layers of 14 having different peel values that allow for the top layers to be peeled while leaving bottom layers intact).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Schweizer (DE Publication No. 102012213322, as cited in IDS) in view of Thomas (US Patent No. 1535312)
Regarding claim 4, Schweizer discloses the assembly of claim 3, wherein the sterile cover member (8) is configured to be secured to the touchscreen (4) by the sterile frame (10) but does not disclose wherein the cover segments are positioned over a mounting mechanism for the touchscreen and the cover opening is positioned around the mounting mechanism for the touchscreen.
	However, Thomas discloses a sterile cover member (4), wherein cover segments (ends of cover 4 and draw strings 5) are positioned over a mounting mechanism (page 2, lines 66-76, 5 fitting around the top, connecting part of a tripod) for a camera (1), and the cover opening (opening defined by draw strings 5) is positioned around the mounting mechanism (page 2, lines 66-76, tripod) for the camera (1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the mounting mechanism of Thomas to the control panel of Schweizer. Doing so would have provided the user with a means for mounting the control panel at an adjustable height and viewing angle while being able to have both hands free for other tasks.  
Regarding claim 5, Schweizer discloses the assembly of claim 3, but does not disclose further comprising: a cover adjustment member configured, upon actuation, to reduce a space between the cover segments and the housing of the touchscreen. 
However, Thomas teaches a sterile cover member (4) comprising: a cover adjustment member (draw strings 5) configured, upon actuation (pulling the draws strings), to reduce a space (defined by the end segments of the cover 4 and draw strings 5) between the cover segments (ends of 4) and the housing (hosing of camera 1) of the camera (1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the draw strings 5 of Thomas to the cover segments of Schweizer. Doing so would have allowed the user to pull the cover segments together, increasing the amount of sterile coverage provided by the cover member at the rear of the control panel (see page 2, lines 1-19 in Thomas).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schweizer (DE Publication No. 102012213322, as cited in IDS) in view of Adair (US Patent No. 5812188).
Regarding claim 6, Schweizer discloses the assembly of claim 1, wherein the forward cover portion (portion of 8 covering touch screen 6 of 4) and the rearward cover portion (portion of 8 covering housing 14/18 of 4) are different sterile cover portions, wherein the rearward frame surface (rear surface of 10, adjacent 6) is configured to secure (through magnetic attraction between 12 and 16) the rearward cover portion (portion of 8 covering housing 14/18 of 4) to the touchscreen (4), but does not disclose wherein the forward cover portion and the rearward cover portion are separate sterile cover portions, and wherein the forward cover portion is integrated with the sterile frame. 
However, Adair teaches (in Figures 1-1a) a sterile cover (sterile enclosure 12) comprising a forward cover portion (window portion 19) and a rear cover portion (flexible body 13), wherein the forward cover portion (19) and the rear cover portion (13) are separate sterile cover portions (column 4, lines 56-65, 19 being a separate material from 13).
Adair also teaches (in Figures 3-3a) wherein the forward cover portion (window portion 41) is integrated (see column 5, lines 59-67) with a sterile frame (frame 40). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have made modified the rear cover portion of Schweizer to be comprised of the separate material taught in Adair, and modified the forward cover portion of Schweizer to be integrated with the sterile frame as taught in Adair. Modifying the rear cover portion to be comprised of the separate material would have allowed the rear cover portion to “conform to the particular shape of the monitor module used” (see column 5, lines 1-5 in Adair). Modifying the forward cover portion to be integral with the frame would have decreased prep-time and increased the ease of assembly by preventing the need for a user to adjust or tighten the forward cover portion against the touch screen after attaching the frame to the touchscreen, which would also prevent the forward cover portion from moving during use.
Additionally, although second support frame 16 of frame 10 and the portion of sterile cover 8 overlapping the touch screen 6 of the control panel are sperate parts, it would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have integrated the forward cover member (portion of 8 overlapping 6) with the sterile frame (16 of 10) in Schweizer, considering it has been held that use of a one-piece construction as opposed to several piece construction as disclose in the prior art is merely a matter of obvious design choice. See MPEP § 2144.04(V)(B) and In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.") 
Claims 8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schweizer (DE Publication No. 102012213322, as cited in IDS) in view of Wilson (US Publication No. 2019/0094914). 
Regarding claim 8, Schweizer discloses the assembly of claim 1, but does not discloses the assembly further comprising: a spacing tab configured to be secured to the touchscreen and be positioned between the touchscreen and the sterile cover member, the spacing tab including a base configured to be secured to the touchscreen and a lip projecting out from the base so as to create a space between the forward cover portion and the user interface of the touchscreen.
However, Wilson teaches (in Figure 7) a spacing tab (annular film 52) configured to be secured to the touchscreen (touch sensitive screen 12) and be positioned between the touchscreen (inactive area 42 of 12) and a sterile cover member (shield 10a), the spacing tab (52) including a base (bottom portion of 52 adjacent 42) configured to be secured (through adhesive 54) to the touchscreen (12) and a lip projecting (top, protruding portion of 52) out from the base (bottom portion of 52) so as to create a space (air gap 16a) between a forward cover portion (20a covering active area 40) and the user interface (active area 40) of the touchscreen (12).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the spacing tab of Wilson to the touch screen device of Schweizer. Doing so would have protected the user interface of the touch screen by providing a planar air bearing between the cover member and the user interface so as to prevent unwanted optical interferences while maintaining touch sensitivity (see Paragraphs [0008], [0040], and [0052] in Wilson). 
Regarding claim 12, Schweizer discloses the assembly of claim 1, wherein the sterile cover member (8) includes a first sterile cover member (sterile film 8), the first sterile cover member (8) including the forward sterile cover member (Figures 1-2, portion of 8 covering 6) and the rearward cover portion (Figures 1-2, portion of 8 covering housing 14/18 of 4), wherein sterile cover member (8) is configured to be secured to the touchscreen (4) by the sterile frame (10). Schweizer does not disclose wherein sterile cover member includes a second sterile cover member overlaying the first sterile cover member, wherein the second sterile cover member includes a second forward cover portion overlaying the forward cover portion of the first sterile cover member and a second rearward cover portion overlaying the rearward cover portion of the first sterile cover member, wherein the sterile cover member is configured to be secured to the touchscreen by the sterile frame such that the forward cover portion of the first sterile cover member is positioned between the second forward cover portion and the user interface of the touchscreen and the second forward cover portion is positioned between the interior opening and the forward cover portion of the first sterile cover member.
However, Wilson teaches (in Figures 4-5) a sterile cover member (shield 10a, including sacrificial layers 14a-n), wherein the sterile cover member (10a including 14a-n) includes a first sterile cover member (transparent layer 20a of 10a) and a second sterile cover member (sacrificial layers 14a-n) overlaying the first sterile cover member (20a), wherein the first sterile cover member (20a) includes a forward cover portion (Figure 4, portion of 20a not including peripheral portion 36a) and the rearward cover portion (Figure 4, peripheral portion 36a of 20a), wherein the second sterile cover member (14a-n) includes a second forward cover portion (Figure 4, portion of 14a-n not including 36a) overlaying the forward cover portion (portion of 20a not including 36a) of the first sterile cover member (20a) and a second rearward cover portion (Figure 4, peripheral portion 36a of 14a-n) overlaying the rearward cover portion of the first sterile cover member (peripheral portion 36a of 20a), 
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the second sterile cover member of Wilson to the first sterile cover member of Schweizer wherein the sterile cover member (comprised of 8 in Schweizer and 14a-n in Wilson) is configured to be secured to the touchscreen (4 in Schweizer) by the sterile frame (10 in Schweizer) such that the forward cover portion (portion of 8 covering 6 in Schweizer) of the first sterile cover member (8 in Schweizer) is positioned between the second forward cover portion (portion of 20a not including 36a) and the user interface (6 in Schweizer) of the touchscreen and the second forward cover portion (portion of 14a-n not including 36a) is positioned between the interior opening (within 16 of Schweizer) and the forward cover portion (portion of 8 covering 6 in Schweizer) of the first sterile cover member (8). Doing so would have provided the sterile cover member with disposable layers that would allow for a user to quickly and easily replace the portion of sterile cover frequently touched by the user, without having to replace the entire sterile cover assembly if not necessary (see Paragraphs [0040] and [0048 in Wilson).   
Regarding claim 13, Schweizer in view of Wilson teaches the assembly of claim 12, and further teaches wherein the second sterile cover member (14a-n in Wilson) is removably adhered to the first sterile cover member (8 in Schweizer corresponding to 20a in Wilson; Paragraph [0048] in Wilson, layers 14a-n including peelable adhesive layers) such that when the second sterile cover member (14a-n) is removed from the first sterile cover member (8 in Schweizer), the forward cover portion (8 covering 6 in Schweizer) of the first sterile cover member (8 in Schweizer) is positioned between the interior opening (within 16 in Schweizer) and the user interface (6 in Schweizer) of the touchscreen (4 in Schweizer) and the rearward cover portion (8 not covering 6 in Schweizer) of the first sterile cover member (8 in Schweizer) is positioned over the housing (14/18 of 4 in Schweizer) of the touchscreen (4 in Schweizer).
In the event Examiner’s interpretation of a “lip portion” is invalidated, claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schweizer (DE Publication No. 102012213322, as cited in IDS) in view of Wilson (US Publication No. 2019/0094914) and Matsuoka (US Patent No. 9019691).
Regarding claim 8, Schweizer discloses the assembly of claim 1, but does not discloses the assembly further comprising: a spacing tab configured to be secured to the touchscreen and be positioned between the touchscreen and the sterile cover member, the spacing tab including a base configured to be secured to the touchscreen and a lip projecting out from the base so as to create a space between the forward cover portion and the user interface of the touchscreen.
However, Wilson teaches (in Figure 7) a spacing tab (annular film 52) configured to be secured to the touchscreen (touch sensitive screen 12) and be positioned between the touchscreen (inactive area 42 of 12) and a sterile cover member (shield 10a), the spacing tab (52) including a base (bottom portion of 52 adjacent 42) configured to be secured (through adhesive 54) to the touchscreen (12) and a top portion (top portion of 52) out from the base (bottom portion of 52) so as to create a space (air gap 16a) between a forward cover portion (20a covering active area 40) and the user interface (active area 40) of the touchscreen (12).
Matsuoka teaches (in Figure 2A-2D) a spacing tab (bezel 126) configured to be secured to the touchscreen (display enclosure 120) be positioned between the touchscreen (120) and a base enclosure (110), the spacing tab (126) including a base (interior surface side 129) configured to be secured (see column 3, lines 63-67) to the touchscreen (120) and a lip (bumper protrusion 130) projecting out from the base (129) so as to create a space (see Figures 2A-2D) between the base enclosure (110) and the user interface (124) of the touchscreen (120). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the spacing tab of Wilson to the touchscreen of Schweizer, and to have modified the spacing tab of Schweizer as modified by Wilson to include a protruding lip of Matsuoka. Combining the spacing tab would have provided a planar air bearing between the cover member and the user interface so as to prevent unwanted optical interferences while maintaining touch sensitivity (see Paragraphs [0008], [0040], and [0052] in Wilson). Modifying the spacing tab to include the protruding portion of Matsuoka would have provided a protected the touch screen (see column 3, liens 1-10 in Matsuoka) through its shape and composition (see Figures 2A-2D and column 3, lines 44-55 in Matsuoka).
Additionally, it would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have to have modified the shape of the spacing tab of Schweizer as modified by Wilson to the shape taught in Matsuoka considering a changed in shape has been held to be an obvious matter of design choice to a person of ordinary skill in the art, absent persuasive evidence that the particular configuration of the claimed feature is significant. See MPEP § 2144.04 and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schweizer (DE Publication No. 102012213322, as cited in IDS) in view of Ananian (US Patent No. 6377320).
Regarding claim 9, Schweizer discloses the assembly of claim 1, wherein the sterile frame (holding device 10, comprised of 12 and 16) includes a securement member (support frame 16) configured to secure the sterile frame (10) to the touchscreen (4), the first securement arm (Figure 1-2, left arm of 16) and the second securement arm (right arm of 16) defining a securement space (space between left and right arms of 16) therebetween configured to receive the touchscreen (4) (see Figures 1-2), but does not disclose an adjustable securement member configured to secure the sterile frame to the touchscreen, the adjustable securement member including a first securement arm and a second securement arm spaced from the first securement arm, the first securement arm and the second securement arm defining a securement space therebetween configured to receive the touchscreen, wherein the adjustable securement member is configured to be adjusted so as to change a size of the securement space.
However, Ananian teaches an adjustable securement member (frame members 16) configured to secure the sterile frame (frame 10) to a display device (television 11), the adjustable securement member (comprised of frame members 16) including a first securement arm (left frame member 16) and a second securement arm (right frame member 16) spaced from the first securement arm (left frame member 16), the first securement arm (left 16) and the second securement arm (right 16) defining a securement space (Figure 2, space between left and right 16) therebetween configured to receive the display device (11), wherein the adjustable securement member (comprised of 16s) is configured to be adjusted so as to change a size of the securement space (see column 2, lines 15-46).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the frame of Schweizer to include the adjustability of the securement arms of Ananian. Doing so would have increased the usability of the sterile frame of Schweizer, where having an adjustable sterile frame would allow for the frame to be combined with different sized display devices (see column 2, lines 15-46 Ananian). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schweizer (DE Publication No. 102012213322, as cited in IDS) in view of Root (US Publication No. 2006/0096225).
Regarding claim 10, Schweizer discloses the assembly of claim 1, but does not disclose wherein the sterile frame includes a first handle and a second handle, each of the first handle and the second handle extending outward from the forward frame surface. 
However, Root teaches where sterile frame (Figure 7, frame comprised of frame legs 10) includes a first handle (left handle element 73) and a second handle (right handle element 73), each of the first handle (left 73) and the second handle (right 73) extending outward from the forward frame surface (front surface of 10s).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the handles of Root to the frame of Schweizer. Doing so would have provided a user with better grip when attaching and removing the frame from the control panel.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schweizer (DE Publication No. 102012213322, as cited in IDS) in view of Root (US Publication No. 2006/0096225) and Ananian (US Patent No. 6377320).
Regarding claim 11, Schweizer in view of Root teaches the assembly of claim 10, but does not teach wherein the sterile frame includes a first adjustable securement member and a second adjustable securement member, each of the first adjustable securement member and the second adjustable securement member being configured to secure the sterile frame to the touchscreen at a securement space defined at the respective first adjustable securement member and the second adjustable securement member, and each of the first adjustable securement member and the second adjustable securement member being configured to be adjusted so as to change a size of the securement space at the respective first adjustable securement member and the second adjustable securement member, wherein the first handle is aligned along the sterile frame with the first adjustable securement member and the second handle is aligned along the sterile frame with the second adjustable securement member.
However, Ananian teaches wherein a frame (10) includes a first adjustable securement member (left frame member 16) and a second adjustable securement member (right frame member 16), each of the first adjustable securement member (left 16) and the second adjustable securement member (right 16) being configured to secure (through flanges 46 of 16s) the sterile frame (10) to a display device (television 11) at a securement space (area between left and right 16s) defined at the respective first adjustable securement member (left 16) and the second adjustable securement member (right 16), and each of the first adjustable securement member (left 16) and the second adjustable securement member (right 16) being configured to be adjusted (see column 2, lines 15-46) so as to change a size of the securement space (area between left and right 16s) at the respective first adjustable securement member (left 16) and the second adjustable securement member (right 16).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the frame of Schweizer as previously modified by Root to include the adjustability of the first and second adjustable securement members of Ananian, such that the first handle (left 73 in Root) is aligned along the first adjustable securement member (left portion of frame 16 in Schweizer corresponding to left 16 in Ananian) and the second handle (right 73 in Root) is aligned along the second adjustable securement member (right portion of frame 16 in Schweizer corresponding to right 16 in Ananian). Doing so would have increased the usability of the sterile frame of Schweizer as modified by Root, where having an adjustable sterile frame would allow for the frame to be combined with different sized display devices (see column 2, lines 15-46 in Ananian). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US Publication No. 2019/0094914) in view of Wilson (US Publication No. 2014/0247489, hereinafter Wilson ‘489).
Regarding claim 17, Wilson discloses the assembly of claim 16, wherein the first sterile cover member (20a/14a) includes a first cover member first side (left edge of 20a/14a), a first cover member second side (top edge of 20a/14a), a first cover member third side (right edge of 20a/14a), and a first cover member fourth side (bottom edge of 20a/14a), 
wherein the second sterile cover member (14b) includes a second cover member first side (left edge of 14b) aligned with the first cover member first side (left edge of 20a/14a), a second cover member second side (top edge of 14b) aligned with the first cover member second side (top edge of 20a/14a), a second cover member third side (right edge of 14b) aligned with the first cover member third side (right edge of 20a/14a), and a second cover member fourth side (bottom edge of 14b) aligned with the first cover member fourth side (bottom edge of 20a/14a), and wherein the first cover member first side (left edge of 20a/14a) comprises the first region (Figure 9, tabs 56 located on left edges of 14a-n) and the second cover member first side (left edge of 14b) comprise the second region (Figure 9, tabs 56 located on left edges of 14a-n in a staggered configuration).
Wilson suggests different tab configurations (see Paragraph [0057]), but does not explicitly consider where the second tab is located on the second cover member second side, such that the second cover member second side comprise the second region. 
However, Wilson ‘489 teaches (in Figures 7-8) a cover member (stack of removable lenses 105), wherein a tab (tabs 125) can be located on a cover member second side (top side of 105s of 100). Therefore, it would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have arranged the second tab of Wilson on the second cover member second side as taught in Wilson ‘489, such that the second cover member second side comprised the second region, since it has been held that rearranging parts of an invention involves only routine skill in the art. (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950; MPEP § 2144.04(VI)(C)).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US Publication No. 2019/0094914) in view of Wilson (US Publication No. 2017/0266929, hereinafter Wilson ‘929)
Regarding claim 18, Wilson discloses the assembly of claim 15, wherein the first sterile cover member (Figures 4-5, comprised of transparent layer 20a and sacrificial layer 14a) includes a first cover member forward cover portion (portion of 20a/14a not including peripheral portion 36a) and a first cover member rearward cover portion (peripheral portion 36a of 20a/14a), wherein the second sterile cover member (14b) includes a second cover member forward cover portion (portion of 14b not including peripheral portion 36a) and a second cover member rearward cover portion (peripheral portion 36a of 14b), and wherein the first adhesive (26a) is configured to removably adhere the first cover member (20a/14a) to the touchscreen (12) such that the second cover member forward cover portion (portion of 14b not including 36a) is positionable over the user interface (active area 18) and each of the first cover member rearward cover portion (36a of 20a/14a) and the second cover member rearward cover portion (36a of 14b) is positionable over a housing (inactive area 42) of the touchscreen (12).
Wilson does not disclose wherein the first adhesive is configured to removably adhere the first cover member forward cover portion to a user interface of the touchscreen. 
However, Wilson ‘929 teaches (in Figure 4) a first cover portion (base layer 210) comprising a first cover member forward cover portion (portion of 210 covering display 10 of device 1), wherein a first adhesive (adhesive player 240) is configured to removably adhere a first cover member forward cover portion (portion of base layer 210 covering display 10) to a user interface (Paragraph [0022], operating area 20 of display 10) of the touchscreen (1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have substituted the first adhesive of Wilson with the first adhesive of Wilson ‘929. Doing so would have increased the amount of adhesive contact between the first cover and the touch screen, preventing the first cover from illicitly moving, lifting, or become disengaged from the touchscreen during use (see Paragraph [0048] in Wilson ‘929). Doing so would have also improved the touch sensitivity through the first and second cover to the user interface of the touchscreen by removing the air gap between the forward cover portion of the first cover member and the user interface. 
Regarding claim 19, Wilson in view of Wilson ‘929 teaches the assembly of claim 18, and further teaches (in Wilson) wherein each of the first sterile cover member (20a/14a) and the second sterile cover member (14b) is configured such that each of the first cover member rearward cover portion (peripheral portion 36a of 20a/14a) and the second cover member rearward cover portion (peripheral portion 36a of 14b) is positionable over the housing (inactive area 42) of the touchscreen (12) at a surface (top surface of 42) of the touchscreen (1) different than a surface (top surface of 18) of the touchscreen (1) having the user interface (active area 18).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Swanson (US Publication No. 2016/0089858) also discloses a sterile cover assembly similar to the embodiment claimed in claims 15-20. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached at (571) 270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.C./Examiner, Art Unit 2841                                                                                                                                                                                                        

/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841